Shepley, C. J.
— Towns are by statute c. 32, § 48, made liable to pay any expense necessarily incurred for the relief of a pauper by a person not liable for his support, a after notice and request made to the overseers of the said town and until provision shall be made by them.” When provision has been made by the overseers upon such notice and request, the liability of the town to pay any such reasonable *11expense ceases, according to tbe express provisions of tbe statute. If it did not, tbe town could not be relieved from its liability to pay that particular person, whatever sum a jury might find to be reasonable. If provision were made with another person, no one could doubt, that the liability arising out of the notice and request would no longer exist. Where provision is made by agreement with the person making the request, the result cannot be different. The liability by contract supersedes that created by the statute. At the termination of the express contract the parties are left as they were at its commencement; the former liability of the town, arising out of the notice and request, having been terminated by the provision made ,• and the liability by the express contract ceasing by lapse of time. There must be a new notice and request before any new liability is incurred.
Upon the testimony presented in the bill of exceptions the action cannot be maintained.

Exceptions sustained, verdict set aside, and new trial granted.

Howard, Hathaway and Cutting, J. J., concurred.